                     IN THE UNITED STATES DISTRICT COURT                         F1ien
                         FOR THE DISTRICT OF MONTANA
                              MISSOULA DIVISION                                FEB 12 2019
                                                                              Clerk
                                                                                 1 U.s
                                                                             Dist•,              c
                                                                             fllt;/ Ct Of /Ill   0Urts
                                                                                 souta D. o_ntana
                                                                                        IV/Sion


 UNITED STATES OF AMERICA,
                                                       CR 18-41-M-DLC
                          Plaintiff,

           vs.                                          ORDER

 STEVEN TYLER SIMPKINS,

                          Defendant.

      This matter comes before the Court on the United States' motion for final

order of forfeiture. Having reviewed said motion, the Court finds:

      1.         The United States commenced this action pursuant to 21 U.S.C. §

853(a)(l) and (2), 21 U.S.C. § 881(a)(l 1), and 18 U.S.C. § 924(d).

      2.         A preliminary order of forfeiture was entered on October 1, 2018.

(Doc. 35.)

      3.         All known interested parties were provided an opportunity to respond

and publication has been effected as required by 21 U.S.C. § 853(n)(l). (Doc. 43.)

      4.         It appears there is cause to issue a forfeiture order under 21 U.S.C. §

853(a)(l) and (2), 21 U.S.C. § 881(a)(l 1), and 18 U.S.C. § 924(d).

      It is therefore ORDERED, DECREED AND ADJUDGED that:

      1.         The motion for final order of forfeiture is GRANTED.

                                             -1-
      2.      Judgment of forfeiture of the following property shall enter in favor of

the United States pursuant to 21 U.S.C. § 853(a)(l) and (2), 21 U.S.C. §

881(a)(ll), and 18 U.S.C. § 924(d), free from the claims of any other party, the

following property:

            • One Gold Motorola cell phone;

            • Green Samsung cell phone;

            • White plastic box with 45 rounds of .380 caliber ammunition;

            • 25 rounds of .380 caliber ammunition;

            • Black holster;

            • Four empty firearm magazines; and

            • Smith and Wesson pistol, serial number KCC2325.

       3.     The United States shall have full and legal title to the forfeited

property and may dispose of it in accordance with law.

      DATED this j"2..4t, day of February, 2019.




                                                Dana L. Christensen, Chief Judge
                                                United States District Court




                                          -2-
